DETAILED ACTION
This office action is in response to application filed on March 4, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0004]: Language “For example, an LQC project may involve a project that encompasses hundreds or even thousands of well” should read “For example, an LQC project may involve a project that encompasses hundreds or even thousands of  wells”.  
[0046]: Language “Consequently, with each key well is used as a separate analysis, a plurality of results are obtained to identify the facies and, ultimately, the subterranean rock types” should read “Consequently, with each key well .
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “benchmarking the well data of the non-key wells with the reference model” should read “benchmarking the well data of the one or more non-key wells with the reference model” to provide appropriate antecedence basis.  
Claim language “calibrating the well data of the non-key wells with the reference model” should read “calibrating the well data of the one or more non-key wells with the reference model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein building the reference model comprises performing a principal Component Analysis (PCA) on the well log data of the selected one or more key wells” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language should read “The method of claim 4, further comprising: validating the predicted elastic facies using a plurality of cross-plots, each cross-plot including different elastic attributes from other cross-plots of the plurality of cross-plots” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language should read “The method of claim 1, comprising, in response to calibrating the well data of the one or more non-key wells with the reference model, generating an alert when the well data of a non-key well is outside of a range of values indicated by the reference model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language “benchmarking the well data of the non-key wells with the reference model” should read “benchmarking the well data of the one or more non-key wells with the reference model” to provide appropriate antecedence basis.  
Claim language “calibrating the well data of the non-key wells with the reference model” should read “calibrating the well data of the one or more non-key wells with the reference model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language should read “The system of claim 8, wherein building the reference model comprises performing a principal Component Analysis (PCA) on the well log data of the selected one or more key wells” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language should read “The system of claim 11, wherein the operations further comprise: validating the predicted elastic facies using a plurality of cross-plots, each cross-plot including different elastic attributes from other cross-plots of the plurality of cross-plots” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language should read “The system of claim 8, wherein the operations further comprise: generating, in response to calibrating the well data of the one or more non-key wells with the reference model, an alert when the well data of a non-key well is outside of a range of values indicated by the reference model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “benchmarking the well data of the non-key wells with the reference model” should read “benchmarking the well data of the one or more non-key wells with the reference model” to provide appropriate antecedence basis.  
Claim language “calibrating the well data of the non-key wells with the reference model” should read “calibrating the well data of the one or more non-key wells with the reference model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The one or more non-transitory computer readable media of claim 15, wherein building the reference model comprises performing a principal Component Analysis (PCA) on the well log data of the selected one or more key wells” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read “The one or more non-transitory computer readable media of claim 18, further comprising: validating the predicted elastic facies using a plurality of cross-plots, each cross- plot including different elastic attributes from other cross-plots of the plurality of cross-plots” to provide appropriate antecedence basis.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., identifying elastic facies in wells), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., identifying elastic facies in wells), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 15 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., identifying elastic facies in wells), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-7, 9-14 and 16-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexsandro (Alexsandro G. C., et al., Facies classification in well logs of the Namorado oilfield using Support Vector Machine algorithm; 15th International Congress of the Brazilian Geophysical Society, 2017), hereinafter ‘Alexsandro’, in view of Chopra (Chopra S., Marfurt K., Seismic facies classification using some unsupervised machine learning methods, SEG Convention, 2018), hereinafter ‘Chopra’.
Regarding claim 1. 
Alexsandro discloses:
A method of identifying elastic facies in non-key wells as part of Log Quality Control (LQC) (Abstract: well log data in wells NA02 and NA04 was used in a support vector machine (SVM) algorithm to build a support vector classifier (SVC) model for predicting the type of facies in well NA07 (non-key well) (see Tables 2 and 3 regarding prediction quality)) comprising: 
selecting one or more key wells (Abstract; p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was used in a support vector machine algorithm to build a model for predicting the type of facies in well NA07 (non-key well); examiner interprets the use of these wells to imply a selection); 
building a reference model of elastic facies using well log data of the selected one or more key wells (Abstract; p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was labeled and used to build an SVC predictor, which was used to interpret well log of well NA07 (non-key well) (see also p. 1, section ‘Introduction’, col.1 , par. 2 regarding the use of supervised or unsupervised techniques for facies classification)); 
propagating the reference model to well data of one or more non-key wells (p. 4, section ‘Results’, col. 2: well NA07 data was applied to the SVC predictor); and 
calibrating the well data of the non-key wells with the reference model (p. 4, section ‘Results’, col. 2: the well NA07 data was applied to the SVC predictor, which resulted in the interpretation shown in Figure 6).

Alexsandro does not disclose:
benchmarking the well data of the non-key wells with the reference model.

Chopra teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms, such as PCA, use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found, and the algorithm finding the mean and standard deviations to determine the center and extent of the cluster (benchmark the data with the reference model)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to benchmark the well data of the non-key wells with the reference model, in order to easily classify the data to their corresponding cluster.

Regarding claim 2. 
Alexsandro in view of Chopra discloses all the features of claim 1 as described above.
Alexsandro does not disclose:
building the reference model comprises performing a principal Component Analysis (PCA) on the well log data of the one or more key wells.  

Chopra further teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms, such as PCA, use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found (see also Alexsandro p. 1, section ‘Introduction’, col.1 , par. 2 regarding the use of supervised or unsupervised techniques for facies classification)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to build the reference model by performing a principal Component Analysis (PCA) on the well log data of the one or more key wells, in order to apply a useful dimensionality reduction tool, as discussed by Chopra (p. 2, col. 1, section “Principal Component Analysis”).

Regarding claim 3. 
Alexsandro in view of Chopra discloses all the features of claim 1 as described above.
Alexsandro further discloses:
the one or more key wells are selected according to one or more of: a level of penetration of the well log data, a period of time in which the well log data is captured, a resolution of the well log data, a reservoir coverage of the well log data, and an areal coverage representing lithological variations within a well being represented by the well log data (Abstract: data from wells in Namorado field in Campos basin, Brazil is used during the analysis (reservoir coverage of the well log data)).  

Regarding claim 4. 
Alexsandro in view of Chopra discloses all the features of claim 1 as described above.
Alexsandro further discloses:
building the reference model comprises predicting elastic facies of a key well (p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was labeled (elastic facies were predicted) using flowchart in Figure 2 (see results in Table 1 and Figs. 3-4)).  

Regarding claim 5. 
Alexsandro in view of Chopra discloses all the features of claim 4 as described above.
Alexsandro further discloses:
validating the predicted elastic facies using a plurality of cross-plots, each cross- plot including different elastic attributes from other cross-plots of the plurality (p. 4, col. 1, section ‘Results’, par. 1: evaluation of the behavior of the physical properties in relation to the facies in the training data was done by using crossplots (see Fig. 5)).  

Regarding claim 6. 
Alexsandro in view of Chopra discloses all the features of claim 4 as described above.
Alexsandro does not disclose:
each elastic facies is represented by a data cluster from a critical path analysis (CPA), and wherein the CPA is further configured to provide, for each elastic facies, a mean value of each input data type corresponding to that elastic facie to distinguish that elastic facie from other elastic facies. 

Chopra further teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found (analogous to critical path analysis); the algorithm finding the mean and standard deviations to determine the center and extent of each cluster for classification purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to represent each elastic facies by a data cluster from a critical path analysis (CPA), and wherein the CPA is further configured to provide, for each elastic facies, a mean value of each input data type corresponding to that elastic facie to distinguish that elastic facie from other elastic facies, in order to easily classify the data to their corresponding cluster.

Regarding claim 7. 
Alexsandro in view of Chopra discloses all the features of claim 1 as described above.
Alexsandro does not necessarily disclose:
in response to calibrating the well data of the non-key wells with the reference model, generating an alert when the well data of a non-key well is outside of a range of values indicated by the reference model.  

	However, Alexsandro teaches:
“In the interval between 3100m and 3150m some facies are classified as carbonate while in the interpretation made by us indicated as sandstone. In this case, the classifier was not completely wrong because in this interval there is occurrence of sandstone cemented with calcite … It is possible to affirm that the algorithm presents a certain difficulty in distinguishing sandstone and marl, possibly due to the accuracy of the training data that does not cover with detail the whole well” (p. 4, col. 2, last par. – p. 5, col. 1, par. 2: the algorithm had some difficulties distinguishing certain facies (analogous to find well data outside the range of values in the reference model)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to generate an alert when the well data of a non-key well is outside of a range of values indicated by the reference model in response to calibrating the well data of the non-key wells with the reference model, in order to further assess the corresponding data conditions for taking appropriate actions.

Regarding claim 8. 
Alexsandro discloses:
A system for identifying elastic facies in non-key wells as part of Log Quality Control (LQC) (Abstract: well log data in wells NA02 and NA04 was used in a support vector machine (SVM) algorithm to build a support vector classifier (SVC) model for predicting the type of facies in well NA07 (non-key well) (see Tables 2 and 3 regarding prediction quality)) comprises: 
a memory for storing one or more instructions (Abstract: examiner interprets that a computer system including memory is implied for processing well logs and performing SVM algorithms);
one or more processing devices in communication with the memory and configured to execute the one or more instructions to perform operations (Abstract: examiner interprets that a computer system including processors is implied for processing well logs and performing SVM algorithms) comprising: 
selecting one or more key wells (Abstract; p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was used in a support vector machine algorithm to build a model for predicting the type of facies in well NA07 (non-key well); examiner interprets the use of these wells to imply a selection); 
building a reference model of elastic facies using well log data of the selected one or more key wells (Abstract; p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was labeled and used to build an SVC predictor, which was used to interpret well log of well NA07 (non-key well) (see also p. 1, section ‘Introduction’, col.1 , par. 2 regarding the use of supervised or unsupervised techniques for facies classification)); 
propagating the reference model to well data of one or more non-key wells (p. 4, section ‘Results’, col. 2: well NA07 data was applied to the SVC predictor); and 
calibrating the well data of the non-key wells with the reference model (p. 4, section ‘Results’, col. 2: the well NA07 data was applied to the SVC predictor, which resulted in the interpretation shown in Figure 6).

Alexsandro does not disclose:
benchmarking the well data of the non-key wells with the reference model.

Chopra teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms, such as PCA, use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found, and the algorithm finding the mean and standard deviations to determine the center and extent of the cluster (benchmark the data with the reference model)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to benchmark the well data of the non-key wells with the reference model, in order to easily classify the data to their corresponding cluster.

Regarding claim 9. 
Alexsandro in view of Chopra discloses all the features of claim 8 as described above.
Alexsandro does not disclose:
building the reference model comprises performing a principal Component Analysis (PCA) on the well log data of the one or more key wells.  

Chopra further teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms, such as PCA, use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found (see also Alexsandro p. 1, section ‘Introduction’, col.1 , par. 2 regarding the use of supervised or unsupervised techniques for facies classification)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to build the reference model by performing a principal Component Analysis (PCA) on the well log data of the one or more key wells, in order to apply a useful dimensionality reduction tool, as discussed by Chopra (p. 2, col. 1, section “Principal Component Analysis”).

Regarding claim 10. 
Alexsandro in view of Chopra discloses all the features of claim 8 as described above.
Alexsandro further discloses:
the one or more key wells are selected according to one or more of: a level of penetration of the well log data, a period of time in which the well log data is captured, a resolution of the well log data, a reservoir coverage of the well log data, and an areal coverage representing lithological variations within a well being represented by the well log data (Abstract: data from wells in Namorado field in Campos basin, Brazil is used during the analysis (reservoir coverage of the well log data)).  

Regarding claim 11. 
Alexsandro in view of Chopra discloses all the features of claim 8 as described above.
Alexsandro further discloses:
building the reference model comprises predicting elastic facies of a key well (p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was labeled (elastic facies were predicted) using flowchart in Figure 2 (see results in Table 1 and Figs. 3-4)).  

Regarding claim 12. 
Alexsandro in view of Chopra discloses all the features of claim 11 as described above.
Alexsandro further discloses:
the operations further comprise: 
validating the predicted elastic facies using a plurality of cross-plots, each cross-plot including different elastic attributes from other cross-plots of the plurality (p. 4, col. 1, section ‘Results’, par. 1: evaluation of the behavior of the physical properties in relation to the facies in the training data was done by using crossplots (see Fig. 5)).  

Regarding claim 13. 
Alexsandro in view of Chopra discloses all the features of claim 11 as described above.
Alexsandro does not disclose:
each elastic facies is represented by a data cluster from a critical path analysis (CPA), and wherein the CPA is further configured to provide, for each elastic facies, a mean value of each input data type corresponding to that elastic facie to distinguish that elastic facie from other elastic facies. 

Chopra further teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found (analogous to critical path analysis); the algorithm finding the mean and standard deviations to determine the center and extent of each cluster for classification purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to represent each elastic facies by a data cluster from a critical path analysis (CPA), and wherein the CPA is further configured to provide, for each elastic facies, a mean value of each input data type corresponding to that elastic facie to distinguish that elastic facie from other elastic facies, in order to easily classify the data to their corresponding cluster.

Regarding claim 14. 
Alexsandro in view of Chopra discloses all the features of claim 8 as described above.
Alexsandro does not necessarily disclose:
the operations further comprise: 
generating, in response to calibrating the well data of the non-key wells with the reference model, an alert when the well data of a non-key well is outside of a range of values indicated by the reference model.  

	However, Alexsandro teaches:
“In the interval between 3100m and 3150m some facies are classified as carbonate while in the interpretation made by us indicated as sandstone. In this case, the classifier was not completely wrong because in this interval there is occurrence of sandstone cemented with calcite … It is possible to affirm that the algorithm presents a certain difficulty in distinguishing sandstone and marl, possibly due to the accuracy of the training data that does not cover with detail the whole well” (p. 4, col. 2, last par. – p. 5, col. 1, par. 2: the algorithm had some difficulties distinguishing certain facies (analogous to find well data outside the range of values in the reference model)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to generate in response to calibrating the well data of the non-key wells with the reference model, an alert when the well data of a non-key well is outside of a range of values indicated by the reference model, in order to further assess the corresponding data conditions for taking appropriate actions.

Regarding claim 15. 
Alexsandro discloses:
One or more non-transitory computer readable media storing instructions that are executable by one or more processors configured to perform operations for identifying elastic facies in non-key wells as part of Log Quality Control (LQC) (Abstract: well log data in wells NA02 and NA04 was used in a support vector machine (SVM) algorithm to build a support vector classifier (SVC) model for predicting the type of facies in well NA07 (non-key well) (see Tables 2 and 3 regarding prediction quality); examiner interprets that a computer system including memory and processors are implied for processing well logs and performing SVM algorithms), the operations comprising: 
selecting one or more key wells (Abstract; p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was used in a support vector machine algorithm to build a model for predicting the type of facies in well NA07 (non-key well); examiner interprets the use of these wells to imply a selection);
building a reference model of elastic facies using well log data of the selected one or more key wells (Abstract; p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was labeled and used to build an SVC predictor, which was used to interpret well log of well NA07 (non-key well) (see also p. 1, section ‘Introduction’, col.1 , par. 2 regarding the use of supervised or unsupervised techniques for facies classification)); 
propagating the reference model to well data of one or more non-key wells (p. 4, section ‘Results’, col. 2: well NA07 data was applied to the SVC predictor); and 
calibrating the well data of the non-key wells with the reference model (p. 4, section ‘Results’, col. 2: the well NA07 data was applied to the SVC predictor, which resulted in the interpretation shown in Figure 6).  

Alexsandro does not disclose:
benchmarking the well data of the non-key wells with the reference model.

Chopra teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms, such as PCA, use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found, and the algorithm finding the mean and standard deviations to determine the center and extent of the cluster (benchmark the data with the reference model)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to benchmark the well data of the non-key wells with the reference model, in order to easily classify the data to their corresponding cluster.

Regarding claim 16. 
Alexsandro in view of Chopra discloses all the features of claim 15 as described above.
Alexsandro does not disclose:
building the reference model comprises performing a principal Component Analysis (PCA) on the well log data of the one or more key wells.  

Chopra further teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms, such as PCA, use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found (see also Alexsandro p. 1, section ‘Introduction’, col.1 , par. 2 regarding the use of supervised or unsupervised techniques for facies classification)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to build the reference model by performing a principal Component Analysis (PCA) on the well log data of the one or more key wells, in order to apply a useful dimensionality reduction tool, as discussed by Chopra (p. 2, col. 1, section “Principal Component Analysis”).

Regarding claim 17. 
Alexsandro in view of Chopra discloses all the features of claim 15 as described above.
Alexsandro further discloses:
the one or more key wells are selected according to one or more of: a level of penetration of the well log data, a period of time in which the well log data is captured, a resolution of the well log data, a reservoir coverage of the well log data, and an areal coverage representing lithological variations within a well being represented by the well log data (Abstract: data from wells in Namorado field in Campos basin, Brazil is used during the analysis (reservoir coverage of the well log data)).  

Regarding claim 18. 
Alexsandro in view of Chopra discloses all the features of claim 15 as described above.
Alexsandro further discloses:
building the reference model comprises predicting elastic facies of a key well (p. 3, section ‘Methodology’: well log data in wells NA02 and NA04 (key wells) was labeled (elastic facies were predicted) using flowchart in Figure 2 (see results in Table 1 and Figs. 3-4)).  

Regarding claim 19. 
Alexsandro in view of Chopra discloses all the features of claim 18 as described above.
Alexsandro further discloses:
the operations further comprise: 
validating the predicted elastic facies using a plurality of cross-plots, each cross- plot including different elastic attributes from other cross-plots of the plurality (p. 4, col. 1, section ‘Results’, par. 1: evaluation of the behavior of the physical properties in relation to the facies in the training data was done by using crossplots (see Fig. 5)).  

Regarding claim 20. 
Alexsandro in view of Chopra discloses all the features of claim 18 as described above.
Alexsandro does not disclose:
each elastic facies is represented by a data cluster from a critical path analysis (CPA), and wherein the CPA is further configured to provide, for each elastic facies, a mean value of each input data type corresponding to that elastic facie to distinguish that elastic facie from other elastic facies. 

Chopra further teaches:
	“Unsupervised learning uses the attributes themselves as both training data and data to be analyzed. The simplest algorithm is K-means, wherein the interpreter defines the number of facies (clusters) to be found. The algorithm then finds means and standard deviations (more generally, covariance matrices) to determine the center and the extent of each cluster in multidimensional attribute space. Using Bayesian classification rules, the attribute vector at a given voxel is then assigned to the cluster to which it is nearest. Although the term neural networks and clustering are often used to describe self-organized mapping and generative mapping, they are implemented and perhaps better understood to be projection techniques, similar to principal component and independent component analysis, where the goal is to reduce the dimensionality of the data” (p. 1, col. 2, par. 2: unsupervised algorithms use attributes as training data and data to be analyzed, with the interpreter defining the number of facies or clusters to be found (analogous to critical path analysis); the algorithm finding the mean and standard deviations to determine the center and extent of each cluster for classification purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexsandro in view of Chopra to represent each elastic facies by a data cluster from a critical path analysis (CPA), and wherein the CPA is further configured to provide, for each elastic facies, a mean value of each input data type corresponding to that elastic facie to distinguish that elastic facie from other elastic facies, in order to easily classify the data to their corresponding cluster.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saneifar M., APPLICATION OF CONVENTIONAL WELL LOGS FOR ROCK CLASSIFICATION TO ENHANCE CHARACTERIZATION OF HETEROGENEITY IN CARBONATE, Dissertation, 2015
Reference discloses an unsupervised artificial neural network applied using well-log data to determine rock classes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857